Name: Commission Regulation (EC) NoÃ 1453/2005 of 6 September 2005 amending Annex II to Council Regulation (EC) NoÃ 872/2004 concerning further restrictive measures in relation to Liberia
 Type: Regulation
 Subject Matter: Europe;  international trade;  international affairs;  Africa;  political framework;  European construction
 Date Published: nan

 7.9.2005 EN Official Journal of the European Union L 230/14 COMMISSION REGULATION (EC) No 1453/2005 of 6 September 2005 amending Annex II to Council Regulation (EC) No 872/2004 concerning further restrictive measures in relation to Liberia THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 872/2004 concerning further restrictive measures in relation to Liberia (1), and in particular Article 11(b) thereof, Whereas: (1) Annex II to Regulation (EC) No 872/2004 lists the competent authorities to which specific functions relating to the implementation of that Regulation are attributed. (2) Lithuania, the Netherlands and Sweden requested that the address details concerning their competent authorities be amended, HAS ADOPTED THIS REGULATION: Article 1 Annex II to Regulation (EC) No 872/2004 is hereby amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 September 2005. For the Commission Eneko LANDÃ BURU Director-General of External Relations (1) OJ L 162, 30.4.2004, p. 32. Regulation as last amended by Regulation (EC) No 874/2005 (OJ L 146, 10.6.2005, p. 5). ANNEX Annex II to Regulation (EC) No 872/2004 is amended as follows: 1. The address details under the heading Lithuania shall be replaced with: Ministry of Foreign Affairs Security Policy Department J. Tumo-Vaizganto 2 LT-01511 Vilnius Tel. +370 5 236 25 16 Fax +370 5 231 30 90; 2. The address details under the heading Netherlands shall be replaced with: Ministerie van FinanciÃ «n Directie FinanciÃ «le Markten/Afdeling Integriteit Postbus 20201 2500 EE Den Haag The Netherlands Tel. (31-70) 342 89 97 Fax (31-70) 342 79 84; 3. The address details under the heading Sweden shall be replaced with: Articles 3, 4 and 5: FÃ ¶rsÃ ¤kringskassan SE-103 51 Stockholm Tel. (46-8) 786 90 00 Fax (46-8) 411 27 89 Articles 7 and 8: Finansinspektionen Box 6750 SE-113 85 Stockholm Tel. (46-8) 787 80 00 Fax (46-8) 24 13 35.